Name: 74/642/Euratom: Council Decision of 17 December 1974 adopting a research and training programme for the European Atomic Energy Community on plutonium recycling in light-water reactors (indirect nuclear projects)
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-12-28

 Avis juridique important|31974D064274/642/Euratom: Council Decision of 17 December 1974 adopting a research and training programme for the European Atomic Energy Community on plutonium recycling in light-water reactors (indirect nuclear projects) Official Journal L 349 , 28/12/1974 P. 0061 - 0061++++COUNCIL DECISION OF 17 DECEMBER 1974 ADOPTING A RESEARCH AND TRAINING PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS ( INDIRECT NUCLEAR PROJECTS ) ( 74/642/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS , UNDER THE COMMON SCIENTIFIC AND TECHNOLOGICAL POLICY , THE MULTI-ANNUAL RESEARCH AND TRAINING PROGRAMME IS ONE OF THE COMMUNITY'S MAIN WAYS OF CONTRIBUTING TO THE RAPID DEVELOPMENT AND GROWTH OF NUCLEAR INDUSTRIES AND TOWARDS THE ACQUISITION AND DISSEMINATION OF KNOWLEDGE IN THE NUCLEAR SECTOR , HAS ADOPTED THIS DECISION : ARTICLE 1 A RESEARCH AND TRAINING PROGRAMME ON PLUTONIUM RECYLING IN LIGHT-WATER REACTORS , AS SET OUT IN THE ANNEX HERETO , SHALL BE ADOPTED FOR A PERIOD OF FOUR YEARS FROM 1 JANUARY 1975 . THE ANNEX FORMS AN INTEGRAL PART OF THIS DECISION . ARTICLE 2 THE MAXIMUM AMOUNT OF THE EXPENDITURE COMMITMENTS AND THE STAFF REQUIRED FOR THE PURPOSE OF IMPLEMENTING THIS PROGRAMME SHALL BE FIXED AT 4,5 MILLION UNITS OF ACCOUNT AND THREE PERSONS RESPECTIVELY FOR THE DURATION OF THIS PROGRAMME . THE UNIT OF ACCOUNT SHALL BE AS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION ( 3 ) OF 25 APRIL 1973 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE PROGRAMME SET OUT IN THE ANNEX HERETO SHALL BE REVIEWED AT THE END OF THE SECOND YEAR . DONE AT BRUSSELS , 17 DECEMBER 1974 . FOR THE COUNCIL THE PRESIDENT M . D'ORNANO ( 1 ) OJ NO C 93 , 7 . 8 . 1974 , P . 80 . ( 2 ) OJ NO C 125 , 16 . 10 . 1974 , P . 50 . ( 3 ) OJ NO L 116 , 1 . 5 . 1973 , P . 1 . ANNEX INDIRECT NUCLEAR PROJECT PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS A MAXIMUM OF 4,5 MILLION UNITS OF ACCOUNT SHALL BE ASSIGNED TO THIS PROGRAMME , AND THE STAFF SHALL COMPRISE THREE PERSONS . THE PURPOSE OF THE PROGRAMME SHALL BE THE JOINT ACQUISITION OF DATA TO ENSURE JUDICIOUS USE OF PLUTONIUM PRIOR TO THE OPERATION OF FAST-REACTOR POWER STATIONS ON AN INDUSTRIAL SCALE . THE PROGRAMME SHALL COMPRISE TWO PARTS : ( A ) THE OBJECT OF THE FIRST PART WILL BE TO SOLVE THE GENERAL PROBLEMS ATTENDANT UPON THE USE OF PLUTONIUM ; ( B ) THE OBJECT OF THE SECOND PART WILL BE TO ACQUIRE THE SCIENTIFIC AND TECHNICAL DATA STILL NEEDED WITH REGARD TO PLUTONIUM RECYCLING IN LIGHT-WATER REACTORS . THE PROGRAMME WILL BE IMPLEMENTED UNDER CONTRACT .